DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Kenneth S. Brooks (Registration# 73613) on 09/07/2022.

11. (Currently Amended) A method for monitoring conductor support structures, 
comprising: 
receiving in an electronic processor data from an orientation sensor in a sensor unit coupled to a conductor support structure; 
determining, in the electronic processor, a position of the conductor support structure associated with the sensor unit based on data from the orientation sensor;  
communicating an alert message, by the electronic processor, on a communication interface of the sensor unit responsive to determining that the determined position violates a conductor support structure position threshold,
where the conductor support structure position threshold is generated based on support structure configuration data associated with the conductor support structure associated with the sensor unit; and 
wherein the conductor support structure position threshold includes

Responses to Amendments and Arguments
The amendments filed 07/05/2022 have been entered. Claims 1, 2, 5, 6, 8, 9, 11 and 16-18 have been amended. Claims 3, 4 and 15 have been cancelled. Claims 1-2, 5-14 and 16-20 remain pending. 
Applicant’s amendments filed 07/05/2022 have been fully considered and overcome claim objections previously set forth in the Non-Final Office Action mailed 04/05/2022.  
Applicant's argument filed 07/05/2022 with respect to the rejection of claim 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-20 under U.S.C. 101 has been withdrawn.
Applicant's amendments filed 07/05/2022 with respect to the rejection of claims 1, 2, 11 and 14 under 35 U.S.C. 102(a)(1) have been fully considered and overcome by Applicant’s amendment. The rejection of claims 1, 2, 11 and 14 under U.S.C. 102(a)(1) has been withdrawn.
Applicant’s amendments filed 07/05/2022, with respect to the rejection of claims 3, 5-10, 12-13, 15 and 17-20 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection under U.S.C. 103 has been withdrawn.

Allowable Subject Matter
Claims 1-2, 5-14 and 16-20 are allowed.
Reason for Allowance
Regarding claim 1, the closest prior art does not teach “wherein the one or more predetermined position thresholds include at least a radial position threshold, wherein the radial position threshold is determined based on a first radial band associated with a first range of radial positions transverse to a conductor orientation with respect to the conductor support structure and a second radial band associated with a second range of radial positions perpendicular to the conductor orientation with respect to the conductor support structure”.
Claims 2 and 5-8 are allowable due to their dependency on Claim 1.

Regarding claim 9, the closest prior art does not teach “wherein the monitoring unit comprises an electronic processor configured to generate a prioritized list of maintenance activities based on the alert messages”.
Claim 10 is allowable due to their dependency on Claim 9.

Regarding claim 11, the closest prior art does not teach “wherein the conductor support structure position threshold includes at least a radial position threshold, wherein the radial position threshold is determined based on a first radial band associated with a first range of radial positions having a first value and a second radial band associated with a second range of radial positions having a second value, wherein the second value is less than the first value”.
Claims 12-14 and 16-20 are allowable due to their dependency on Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BYUNG RO LEE/
Examiner, Art Unit 2866

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858